DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (US 2017/0233866).
Oikawa discloses a substrate processing method using a substrate processing apparatus (Fig. 1) which comprises a chamber 101 configured to form a process space for substrate processing, a substrate support 28 installed in the chamber, a gas sprayer 60 installed above the support to spray a gas for performing processes and a vent 38 configured to vent a gas of the processing space and comprising a valve for controlling a pressure, wherein the substrate processing method comprises a pressure changing operation repeated at least one time (Fig. 2). Oikawa discloses a depressurizing operation of decreasing the internal pressure of the chamber from an initial pressure to a pressure below atmospheric pressure [0031] and discloses a pressurizing operation of increasing an internal pressure of the chamber by injecting a process gas into the space [0041]; (claim 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to control the pressure changing operations of Oikawa by depressurizing and pressurizing the process space using the process gas and exhaust valve in order to control the amount of impurities in the predetermined thin film [0047]-[0049]. 
Regarding Claims 2-6, 10-16, and 20, Oikawa discloses controlling the pressure control operations based on the impurity levels detected, therefore a process condition for removing impurities may be controlled [0058] and it would have been obvious to control the pressurizing or depressurizing steps to control the impurities. Oikawa discloses a vacuum pump [0028]; performing the pressurizing for predetermined amounts of time [0041]; using process gas flow during the pressurizing [0041]; the gas supply may be cut off while venting the process gas to depressurize [0028]; [0041]; the method is for manufacturing semiconductors [0003] and deposits a thin film on the substrate [0011]; the process improves thin film properties after the deposition process [0047]; the apparatus may have an outer tube 6  and inner tube 8 (Fig. 1).
Thus, claims 1-6, 10-16, and 20 would have been obvious within the meaning of 35 USC 103 over the teachings of Oikawa.
Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (US 2017/0233866) in view of Kim et al (US 2007/0187386).
Oikawa does not disclose the thin film is formed of TiN or WN or the process gas comprises hydrogen or the temperature. 
Kim discloses annealing semiconductors in high pressure environments having a similar deposition apparatus wherein the apparatus may be depressurized and pressurized [0062]. The process gas may be hydrogen [0062]. The thin films formed for semiconductor manufacturing include nitride films and hydrogen annealing is performed at temperatures of 400-500°C [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the pressure changing process of Oikawa for deposition of nitride films for semiconductors or for hydrogen annealing as suggested by Kim in order to control the process conditions, such as pressure, to minimize impurities in the semiconductor films.
Thus, claims 7-9 and 17-19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Oikawa and Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715